        Case 5:19-cv-01406-PA-KK Document 16 Filed 09/16/19 Page 1 of 1 Page ID #:63




                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE NUMBER:
JAMES RUTHERFORD, an individual
                                                 Plaintiff( s)                   5:19-cv-01406-PA (KKx)
                              v.
                                                                        ADA DISABILITY ACCESS LITIGATION:
                                                                          xxxxxxxxxx ORDER GRANTING
                                                                          [PROPOSED]
INA BUSINESS MANAGEMENT, INC., et al
                                                                             APPLICATION FOR STAY
                                               Defendant( s)                 AND EARLY MEDIATION

The Court has considered the recently flied Application for Stay and Early Mediation, and hereby ORDERS:

1.   This action is STAYED as to LI HOME MANAGEMENT GROUP LLC and all parties.
     for a period of ninety (90) days from the date of the filing of this Order, unless otherwise ordered by the
     Court.
2.   This case is referred to:

        D     ADR PROCEDURE NO.1: Magistrate Judge assigned to the case for such settlement proceedings
              as the judge may conduct or direct.
      Dx      ADR PROCEDURE NO.2: This case is referred to the ADR Program. Within twenty-one (21)
              days, plaintiff shall obtain the consent of a Mediator listed on the Court's Mediation Panel who will
              conduct the mediation, and file form ADR-2, Stipulation Regarding Selection of Mediator. If the
              parties have not selected and obtained the consent of a Panel Mediator within twenty-one (21) days,
              the ADR Program (213-894-2993) will assign one. Forms and a list of the Panel Mediators are
              available on the Court's website, www.cacd.uscourts.gov. Absent extraordinary circumstances,
              parties cannot request a continuance within three (3) business days of a scheduled mediation.
              The ADR proceeding is to be completed no later than:         November 18, 2019
                                                                          --------------------------------
3.   Within fourteen (14) days of the date of this Order, Plaintiff shall file with the Court and serve on
     Defendant(s) a statement ("Plaintiffs Case Statement") that includes the following:
     a. An itemized list of specific conditions on the subject premises that are the basis of the claimed
        violations of the ADA; and
     b. An itemized list of damages and, for each item, the amount sought.
4.   If Defendant claims to have remedied any or all of the violation(s) identified by Plaintiff, or asserts that no
     violation exists, that Defendant shall file with the Court and serve on Plaintiff evidence showing the
     correction or absence of violation(s) at least ten (10) days before the date set for the early mediation.
5.   The parties shall file with the Court a Joint Status Report no later than seven (7) days after the ADR
     proceeding is completed advising the Court of the status of the alleged ADA violations and their
     mediation efforts.


Date:       September 16, 2019
                                                                 United States District Judge

cc: ADR Program Director

ADR-22 {11/16)                          ADA DISABILITY ACCESS LITIGATION: ORDER                              Page 1 of 1
